Citation Nr: 0001307	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material has been received to reopen the 
claim for service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty from January 1969 to 
September 1969.  

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) issued a decision in which it held that no new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder.  

The veteran appealed the case to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  The Court remanded 
the case to the Board for another decision.  The Court 
emphasized that the Board's denial of the veteran's claim to 
reopen was based on the test for new and material evidence 
that the Court adopted in Covin v. Derwinski, 1 Vet. App. 171 
(1991).  The Court held that in essence, the Board determined 
that a newly submitted medical record "lacked sufficient 
weight and significance, when viewed in context of all the 
evidence, to change the disposition of the claim, and 
therefore is not 'material'".  

However, after the Board issued its decision, the standard of 
review utilized in its decision was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Circuit Court held 
that the provisions of 38 C.F.R. § 3.156(a) required only 
that newly submitted evidence must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As a consequence, this case was remanded to the 
Board for proper application of the standard in Hodge, supra.  

Moreover, additional development is necessary in order to 
afford the veteran every consideration in the presentation of 
his claim.  In particular, I note that the veteran has made 
reference to the existence of additional evidence that is 
supportive his claim for service connection.  These records 
include VA medical records compiled in 1973 and 1974.  Under 
the doctrine of constructive notice set forth in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), non-record evidence that 
was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should obtain reports of VA 
inpatient or outpatient treatment from 
1973 and 1974.  These records are 
apparently located at the VA Records 
Facility at East Point, Georgia.  All 
evidence obtained should be made a part 
of the record.  

2.  Then, the RO is instructed to review 
the veteran's claim of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for psychiatric disability in light of 
the standard of review set forth in 
Hodge, supra.  If the benefit sought on 
appeal is not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
that sets for the appropriate standard of 
review.  

After the veteran and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











